 JEM MFG., INC.643representative of employees in such group, which, under these circum-stances the Board finds to be a single appropriate unit for purposesof collective bargaining.[Text of Direction of Election omitted from publication.]CHAIRMANMCCULLOCHand MEMBER JENKINS tookno part in theconsideration of the above Decision and Direction of Election.Jem Mfg., Inc.andSheet MetalWorkers'International Associa-tion,Local270, AFL-CIO.Case No. 16-CA.-92306. January 6,1966DECISION AND ORDER,On September 14, 1965, Trial Examiner Sidney D. Goldberg issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions, the brief,and the entire record in the case, and hereby adopts the findings andrecommendations of the Trial Examiner, as modified herein.Although we agree with the Trial Examiner's findings thatRespondent violated Section 8(a) (5) and (1) of the National LaborRelations Act, as amended, by refusing to recognize and bargain withthe Union, we do not adopt all of his reasoning in support of suchfindings.As more fully detailed in the Trial Examiner's Decision, onMarch 2, 1965, the Union met with Respondent coowners, stated thatit represented a majority of Respondent's employees, and presentedauthorization cards to the Respondent to prove its majority.AlthoughJohn Wheatley, one of the coowners, said that he did not think theemployees should be represented, Wheatley examined the authoriza-tion cards and copied down the names. The Union then presented theRespondent with a written request for recognition and a proposedagreement recognizing the Union and requested that Respondent sign156 NLRB No. 62.317-919-66-vol. 156-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe agreement.Wheatley answered that he would consult his attorneyand let the Union know what he intendedto do.The Union left bothdocuments with Wheatley.On March 8,in response to a further written demand of March 3by the Union,Wheatley and Respondent's counsel metwith the Union.Respondent's counsel stated that Respondent realized thatthe Unionhad obtained authorization cards from a majority of Respondent'semployees and that Respondent would be willing to sit down andnegotiate a contract.In response to a request by Respondent's counselfor the Union's proposals,the Union submitted a copy of the Union'sstandard form of agreement and stated it would submit additionalproposals later.Respondent's counsel answered that he would submitRespondent's proposals at a future date and would let the Union knowwhen he could next meet withit.AlthoughRespondent's counseldeclined to sign the Union's recognition agreement,he assured theUnion that Respondent would negotiate.On March 22 the Union informed Respondent by letter that it hadselected two employees to act as anegotiatingcommittee and sug-gested a meeting at Respondent's office on March 29.On March 27 Respondent engaged new counsel and,by letter,informed both the Union and the Board that it believed that a major-ity of its employees desired to have an election,and that it had notbelieved from the outset that a majority of the employees reallywanted a union.In its answer to the complaintallegingviolation ofSection 8(a) (5) and(1), Respondent assertsthat it hada "good faithdoubt" that the union represented the "true wishes"of its employees.On these facts,the Trial Examiner found that the Respondentviolated Section 8(a) (5) and(1) of the Act because it had failed toshow that it had a good-faith doubt as to the majority status of theUnion when it refused to recognize and bargain with the Union. InJohn P. Serpa,Inc.,155 NLRB 99, however, the Board held that,in a case of this type,it is the General Counsel who"has the burdenof proving not only that a majority of employees in the appropriateunit signed cards designating the union as the bargaining representa-tive 1 but a] so that the employer in bad faith declined to recognizeand bargain with the union."Ordinarily,the General Counsel sustains this burden of proof bydemonstrating that an employerhas engagedin other unfair laborpracticeswhichare designed to dissipate a union's majority status?However,an employer'sbad faith may also be demonstrated by acourse of conduct which does not constitute an independent unfair1The Union's majority on the date it requested recognition is clear, and the Respond-ent does not question the validity of the cards.2See,e.g.,Joy Silk Mills, Inc.,85NLRB 1263, enfd. as modified 185 F. 2d 732(CA.D.C.), cert. denied 341 U.S. 914. JEM MFG., INC.645labor practice.Thus, inFred Snow, et al., d/b/a SnowdiSons 3the employer's objective of seeking delay and its rejection of thecollective-bargaining concept was manifested when it repudiated apreviously agreed-upon card check indicating the union's majoritystatus by continuing to insist on an election. Similarly, inKellogg'sInc. d/b/a Kellogg Mills 4the Board found that the employer hadmanifested bad faith when, after a card check by a third party whichestablished the union's majority and the actual commencement of bar-gaining negotiations, the employer withdrew from negotiations anddemanded an election upon the advice of newly hired counsel. Theonly relevant difference betweenKellogg Millsand this case is that inthe former a third person made the card check which satisfied theemployer that the union represented a majority, whereas in this casethe Employer himself examined the cards to determine the Union'smajority.This difference in the means of checking a union's majorityis of significance : an employer's check certainly is as reliable as thatby a third party.Although the General Counsel had the ultimate burden of provingRespondent's bad faith in declining to recognize the Union, we believethat he met this burden in the first instance by his proof that Respond-ent had checked the cards submitted, was satisfied that the cardsestablished the Union's majority, and, in reliance upon such check,commenced bargaining negotiations.The burden of going forward tooverturn thisprima faciecase then shifted to Respondent to show evi-dence why the check was erroneous or why on other grounds Respond-ent in good faith believed recognition was mistakenly granted theUnion. In such circumstances,a prima faciecase of bad faith cannotbe rebutted simply by asserting that authorization cards are unreliableas proof of employee desires.5Accordingly, in all the circumstances of this case, we find that theRespondent's refusal to recognize and bargain with the Union wasmade in bad faith and, therefore, we adopt the Trial Examiner'sfinding that such refusal violated Section 8 (a) (5) and (1) of theAct."The Board adopted the Trial Examiner's Recommended Order.]3 134 NLRB 709, enfd 308 F. 2d 687 (C A. 9).4 147 NLRB 342, enfd. 347 F. 2d 219 (C.A 9)5 Since the Respondent commenced actual bargaining with the Union, we find incon-sequential the fact that Respondent never signed the recognition agreement9 The case ofJohn P. Serpe, Inc.,155 NLRB 99, is distinguishable on its facts. InSerpa,the union merely spread the authorization cards in front of the employerTheGeneral Counsel presented no evidence that the employer examined the cards or madeany statement that it believed the union represented a majority of its employeesFur-thermore, the employer never commenced bargaining with the union as it did here. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe sole question in this proceeding is whether Respondent, having refused tobargain with the Union without a good-faith doubt concerning its majority repre-sentation but not having otherwise unlawfully interfered with or coerced its employ-ees, should be required to bargain on the basis of the card check herein.The amended complaint I alleges that Respondent, in violation of Section 8(a) (5)and (1) of the National Labor Relations Act, as amended (herein called the Act),withdrew recognition from and has refused to bargain collectively with the ChargingParty (herein called the Union) as the representative of employees in an appropriateunit, although the Union has been designated as such representative and has requestedbargaining.Respondent's answer admitted the factual allegations of the complaint and theappropriateness of the unit except the designation of the Union by the employees,as to which it pleaded: "Respondent in good faith doubts that the Union at anytime represented the true wishes of a majority of its employees."The answer furtheralleges that this proceeding "is in furtherance of an effort to compel bargaining with-out the benefit and protection of the determination of the free choice of theemployees involved" and is in derogation of the Act, the United States Constitution,and applicable Board and court precedents.A hearing on the issues so raised was held at Tulsa, Oklahoma, on June 24, 1965,before Trial Examiner Sidney D. Goldberg, at which all parties were representedand afforded an opportunity to adduce evidence, cross-examine witnesses, and argueupon the facts and the law. Briefs filed by the General Counsel and by counsel forRespondent have been considered.For the reasons hereinafter set forth in detail, I find that a majority of Respond-ent's employees in an appropriate unit did designate the Union as their collective-bargaining representative, that Respondent did not have a good-faith doubt con-cerning the representative status of the Union, and that its refusal to bargain is inviolation of Section 8 (a) (5) and (1) of the Act.Upon consideration of the entire record and the demeanor of the witnesses, Imake the following-FINDINGS OF FACT1.THE EMPLOYER INVOLVEDRespondent is an Oklahoma corporation, all of whose stock is owned by JohnWheatley.It is engaged at Tulsa, Oklahoma, in the manufacture of shutters andlouvers, sellingmore than $50,000 worth of them annually to persons engaged ininterstate commerce. It admits, and I find, that it is an employer engaged in com-merce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICEA. The factsThe facts herein are undisputed. In March 1965 2 Respondent's plant employedseven men in its shop and, in addition, a draftsman, a machinist, and a foreman.On March 1 the seven shopmen signed cards authorizing the Sheet Metal Workers'International Association, or any affiliated local union thereof, to represent them forpurposes of collective bargaining and these cards were delivered, late that day, toofficials of Local 270, the Sheet Metal Workers' local union in Tulsa.The following morning James E. Mason, a business representative of the Union,accompanied by Woody Pendergraff, the regional director of the AFL-CIO, visitedRespondent and spoke with John Wheatley and his then coowner, George Parker.Mason introduced himself and Pendergraff to Wheatley and Parker, and saidthat they represented a majority of Respondent's employees and had proof of thatfact.According to Mason's uncontradicted testimony:Mr Wheatley said that he did not think that his employees should be repre-sented: that he was paying them better than union scale at the present time.1Issued May13, 1965,on a chargefiled April 1, 1965.2 All datesherein are 1965. JEM MFG., INC.647Mason said that he had signed cards to prove the designation of the Union andseven cards were exhibited to Wheatley who examined them carefully and copiedthe names. Pendergraff then told Wheatley he had a written request for recognitionand an agreement recognizing the Union and asked Wheatley whether he wouldrecognize the Union and sign the agreement.Wheatley answered that he wouldconsult his attorney and let them know what he intended to do. The union repre-sentatives left both documents 3 with Wheatley and departed.On March 3 Mason, not having heard from Wheatley, wrote Respondent anotherletter, summarizing what had occurred the previous day and, although noting thatWheatley had twice examined the cards, offering to submit the cards to a neutralperson for further checking. In response to this letter Wheatley called Mason andtheymet,withHartley Lambdin, Respondent's regular counsel, on March 8.4Mason introduced himself and the other union officials to Lambdin, saying that theywere there to represent the Union and that they had the authorization cards withthem.Again according to Mason's uncontradicted testimony:Mr. Lambdin stated that he recognized the fact that we had a majority of themembers who had signed authorization cards, he said that approximately onehundred percent-or ninety percent of them-that they recognized the factthat we did represent the union and that they would be willing to sit down andnegotiate a contract-not like one with AT & T but one that would be for thesize and convenience of Iem Manufacturing Company.Respondent's counsel asked for the Union's proposal: he was given a copy of theUnion's standard form of agreement and he said he would submit Respondent'sproposals at a future date.On Lambdin's further inquiry, Mason said the Unionhad additional proposals and that he would forward them.Mason then asked thehiring dates of Respondent's employees and a schedule of the wage rates and otherbenefits but Respondent's counsel pointed out that this information was on theauthorization cards in the Union's possession.Lambdin stated that he would negotiate for Respondent but that, if he were notavailable,Wheatley would do so and he said that he would let the Union's repre-sentatives know when he could next meet with them.He declined to sign theUnion's recognition agreement but assured them that Respondent would negotiate.5On March 22 the Union again write Respondent, informing it that the employeeshad selected two of their number to act as a negotiating committee and requestingthat, until formal agreement could be reached, the Union be consulted prior to anychanges in wages, hours, or working conditions.The Union again requested thedata it needed to negotiate a contract and suggested a meeting on March 29 atRespondent's office.$Both the demand letter and the proposed recognition agreement describe the employeesfor whom the Union was acting as the "production, draftsmen and maintenance em-ployees," whereas the unit set forth in the complaint is "production and maintenance em-ployees."The exclusions also differ slightly, the Union's demand excluding "professional,office clerical and supervisors, as defined in the Act," while the complaint excludes "officeclerical employees, guards and all supervisors as defined in the Act."Respondent'sanswer, however, admits that the unit described in the complaint is appropriate forcollective-bargaining purposes and it also admits (denying only the dates set forth in thecomplaint) that the Union requested recognition as the exclusive collective-bargainingof the employees in that unit.Respondent did not raise any question concerning the propriety of this grouping ofemployees in its prehearing communications with the Union and has not contested eitherthe appropriateness of the unit or the variance between the demand and the unit specifiedin this proceeding.I find that the unit set forth in the complaint is an appropriate one,that the variance between it and the unit set forth in the demand is insubstantial andshould be disregarded. (SeeThe Lone Star Company,149 NLRB 688 and cases cited onpages 18-19 of the Trial Examiner's Decision ; see alsoGotham Shoe Mfg.Co , 149 NLRB862, andPiggly Wiggly El DoradoCo., 154 NLRB 445.The Union's petition for an election (Case No 16-RC-3893) was filed in the RegionalOffice of the Board at Fort Worth, Texas, on March 8, a Monday, presumably by mail,sinceMason testified that he "filed" the petition on March 3. It was withdrawn, alsopresumably by mail, on March 95This account is not disputed and is confirmed by the Union's letter of March 8, pro-duced from Respondent's files 648DECISIONS Or' NATIONAL LABOR RELATIONS BOARDShortly after receiving this letter,Respondent'spresident,John Wheatley, madeefforts to consult another attorney and, on March 27, he met with Charles A. Kothe,who appears as counsel for Respondent herein 6As a result of this meeting,Wheat-ley wrote two letters: one to the Union and one to the Regional Office of the Board,and Kothe wrote one:to the Regional Office of the Board,7 setting forth the newposition,described below, which Respondent then assumed.B. Respondent's contentionsWheatley's letter of March 27 to the Union states that he had theretofore beenunaware of the "technicalities" in the "several communications" from the Union,and that-I do not wish that my innocence of these matters be used to the disadvantageof our employees and that they be deprived of the right to express their wishesthrough a secret ballot.Asa small employer, I was not aware of the complications that are involvedin this field nor do I believe our employees could possibly be fully aware ofall the complications at the time they may have signed cards for your Union.I honestly believe that a majority of our employees desire to have an electionand to express themselves through a secret ballot.The letter also states that he had "requested the Labor Board to consider this caseon the basis of proceeding to an election...."Kothe's letter to the Assistant Regional Director states that he is "convinced"thatWheatley-... honestly did not believe from the outset that a majority of his people reallywanted a union, but was laboring under the false impression to some extentimparted by the union itself, that he had no real choice in the matter.Wheatley's letter to the Assistant Regional Director, obviously prepared by Kothe,states:.It is my sincere belief that our employees prefer to express their views onthis subject by secret ballot and although it is a very small unit, I don't thinkit is fair to deprive them of the chance purely because of what I may have donewithout knowledge of the legal implications.After noting that he was enclosing a petition for an election,8 Wheatley's letter con-tinues by saying:..I am seeking to accomplish what I believe to be the inherent rights ofemployees and that is the use of a secret ballot to express their free choice... .The final paragraph of this letter includes the following:I did look at some cards that were submitted to me by a representative of theUnion.I didn't examine them with any awareness that this had any legalimplication....In its answer herein, as stated above, Respondent alleged that it had a "good faithdoubt" that the Union represented the "true wishes" of its employees and that thisproceeding would "compel bargaining" without an election.C The evidenceSix of the seven employees involved testified that they had signed cards 9 anddescribed them as "union authorization cards "The second employee to testifywas asked, on cross-examination, what was his "understanding as to the implication,themeaning, of signing this card" and the General Counsel's objectionwas sus-tained on the ground that the card "speaks for itself." 10No other inquiries weremade by Respondent of any other witness concerning the signing of the cards.I In the brief filed herein, Kothe refers to himself, or his firm, as "counsel specializingin labor law."7 The two letters to the Regional Office were received in evidence herein on Respondent'smotion after the close of the hearing.8The Board's records show the filing of a petition on March 29 (Case No. 16-RM-291)which is still pending in the Regional Office.9 The card of the seventh employee was received in evidence without objection, on thetestimony of the employee who saw him sign it30 SeeBauer Welding & Metal Fabricators, Inc.,154 NLRB 954 JEM MFG., INC.649Neither in Wheatley's testimony nor in any other proof offered by Respondentwas any effort made to adduce evidence of facts to support the conclusion of "goodfaith doubt" pleaded by the answer.Wheatley was asked by Respondent's counselto state his "position in regard to the question of whether this union represents themen in your plant" but, when the General Counsel's objection that the questioncalled for a legal conclusion was sustained and the suggestion made that reliance beplaced upon facts, Respondent's counsel did not follow this suggestion.After Wheat-ley had listed the employees and their functions, Respondent's counsel asked himwhether he knew the men and Wheatley answered: "I feel I know them quiteintimately."Further questioning ofWheatley on direct examination led to thefollowing colloquy:Mr. HANNA: I object to the man's attitude, that is a subjective state of mind.Mr. LANGENKAMP:Your Honor, this question was objected to in anotherform earlier.My sole intention here is to cast some light on the very pointthat you raised earlier in this hearing which is troubling the Trial Examiner.That is, withdrawal of recognition and change of heart and so forth.This isthe sole purpose of this question.TRIAL EXAMINER:Are you trying to prove he never-that he had no changeof heart; that he never intended to recognize the union and that he never did?Mr. LANGENKAMP: That is the point, your Honor.TRIAL EXAMINER: I think I can accept that. I am curious, I thought therewas something else behind it.You need not pursue that point, I will take thelegal position shown by the pleadings as your position.Mr. LANGENKAMP: All right. That is all.In his summation,Respondent's counsel stated:.our position here is that, although cards were presented and signed, whichis undeniable, our position here is that the denial of recognition was a good faithdenial made under the belief and the understanding that these men, if given anelection,would cast a vote or a majority of them would cast a voteagainstrepresentation by this union here.When cautioned that, on the subject of good-faith doubt, Respondent had "pro-duced nothing," its counsel stated:. the president of the Jem corporation, Mr. Wheatley, has testified as to thesize of this corporation.He has testified to the fact that there are seven men,who have worked as they themselves have testifiedin some casesfrom fourmonths to a year for this gentleman.He has testified that he knew these men intimately as is normal with a manwhose profession is to make products and who has skilled men making productsfor him.He knows these men intimately.Beyond the fact that he knows these men, knows the way they think, andbeyond the fact that he has dealt with them everyday, we have little else torest this case on in regard to the good faith.This man knows these men; he sees these cards; he does not reconcile thetwo.He wants further proof.This is not the case of a man who has never personally seen these men. Itis an intimate knowledge. It is a close contact.We are not attempting to prove anything other than the fact that this gentle-man has a good faith doubt as to the representation. [Emphasis supplied.]D. Discussion and conclusionary findings1.The right to an electionThe law is settled that the obligation imposed upon an employer, by Section8(a)(5) of the Act, "to bargain collectively with the representatives of his employ-ees" is not, and may not be, conditioned upon the designation of such representativesthrough an election.InUnitedMine Workers v. Arkansas Oak Flooring Co.,351U.S. 62, 74-75,the Supreme Court wrote:Section 7 recognizes the right of the instant employees "to bargain collectivelythrough representatives of their own choosing" and leaves open the manner ofchoosing such representatives when certification does not apply.The employeeshave exercised that right through the action of substantially more than a majorityof them authorizing the instant union to represent them. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9(a) provides that representatives"designated or selected for thepurposes of collective bargaining by the majority of the employees in a unitappropriate for such purposes,shall be the exclusive representatives of all theemployees in such unit for the purposes of collective bargaining in respect torates of pay,wages, hours of employment,or other conditions of employ-ment:..." That fits this situation precisely.It does not require the designatedlabor organization to disclose the salaries of its officers, or even to file non-Communist affidavits.Under those sections and by virtue of the conceded majority designation ofthe union,the employer is [required] to recognize the designated union.The courts of appeals for several circuits have stated,in enforcing Board deci-sions, that an employer does not have a"vested right"to an election.,'Accord-ingly-asRespondent'scounsel appears to concede,by the statement in his briefthat ". . . the Congress is currently considering a Bill addressed to this proposi-tion ..."-this legal conclusion is soundly established on the basis of the Act pres-ently in effect and any argument designed to accomplish an opposite result shouldbe addressed to the Congress.2.The "good faith doubt" concerning majority representationOn the subject of good-faith doubt, as justification for a refusal to recognize, thecases are legion and each stands, in large part, upon its own facts.The one standard,however, that is applicable to all cases is that the doubt, to have the quality of"good faith," must be predicated upon supporting facts or circumstances.A purelysubjective reaction, amounting to no more than anipse dixit,is insufficient.As the Board recently put it, inLaystrom Manufacturing Co.,151NLRB 1482,1484, reversing the Trial Examiner's finding of "good faith doubt": 12A showing of such doubt, however, requires more than an employer's mereassertion of it and more than proof of the employer's subjective frame of mind.The assertion must be supported by objective considerations.The applicabletest, as defined in theCelanesecase, is whether or not the objective facts furnisha "reasonable basis" for the asserted doubt, or, put another way, whether ornot there are "some reasonable grounds for believing the Union has lost itsmajority status since its certification."(Celanese Corp. of America,95 NLRB664 at page 673).In the instant case, the Trial Examiner found, in effect, that Respondent hada subjective good-faith doubt of the certified Union's majority in March 1964.On that basis, because Respondent engaged in no independent unfair laborpractices, he sustained Respondent's principal defense and ruled that Respond-ent had not engaged in the refusal-to-bargain violation which the complaintalleged.Measuring Respondent's claimed doubt of majority status by the standardsset out above, however, we must disagree with the Trial Examiner's ultimateconclusion.In theLaystromcase,moreover, the respondent had shown, by evidence, the factsand circumstances upon which it predicated its doubt of the union's representativestatus.In this case, as the extensive quotations from the record show.Wheatley'sfirst expression of doubt concerning the Union's status as collective-bargaining repre-sentative of Respondent's employees was voiced, at newly retained counsel's dicta-11N.L.R B. v. Trimfit of California, Inc.,211 F. 2d 206 (C.A. 9), enfg. 101 NLRB 706;Fred Snow,et at., d/b/a Snow & Sonsv.N.L R.B,308F. 2d 687(C.A. 9), enfg. 134 NLRB709;NL.R.B. v. Loren A. Decker, d/b/a Decker Truck Lines,296 F. 2d 338 (CA. 8),enfg. 128 NLRB 858;Skyline Homes, Inc. v. N.LR.B.,323 F. 2d 642, 647-648 (CA. 5),enfg. In pertinent part 134 NLRB 155;N.L.R.B. v. Philamon Laboratories, Inc.,298F. 2d 176 (C.A. 2), enfg. 131 NLRB 80."In that case the union, having been certified 2 years previously by a 17 to 13 vote,had signed a 2-year contract including a union-shop provision.Upon being requestedto bargain for a renewal, the employer refused, on the ground that it entertained a good-faith doubt concerning the union's representation of a majority of the employees, pointingout that 16 of those eligible to vote in the previous election had terminated their em-ployment and that 8 new employees had been hired. As further support for its goodfaith, it pointed to the lack of any history of union animus, to its filing of a petitionand willingness to abide by a Board election, and to its offer to negotiate a contractsubject to proof of union majority. JEM MFG., INC.651tion, almost 4 weeks after he had personally examined the authorization cards ofevery one of the employees in the unit and declared himself satisfied with theirauthenticity.Moreover, this expressed "doubt" was not, at that time or since, evenclaimed to be based upon any fact or related circumstance but appears to be founded,so far as Respondent is concerned, only upon its unwillingness to accord its employ-ees the right of self-organization provided by the Act and, so far as its presentcounsel is concerned, by a desire to test the "concept," allegedly stated by "repre-sentatives of the Board," that no case has yet arisen "requiring the determination ofthe right of election ... where no interruptive influence prevail...." 13Respondent's argument that "the willingness of an employer to go to an electionis in itself an indication of good faith" is valid but limited, since the key word inthe phrase is "indication."The cases cited in support of the argument confirm thisinterpretation: each case contains other major evidence which, with the willingnessto go to an election, contributed to the conclusion reached that there was a good-faith basis for the doubt alleged.14InKellogg Mills,147 NLRB 342, 346, the facts were almost identical with thosein this case and, as here,there were no allegations of independent interference withemployees' rights.The Trial Examiner's concluding findings, adopted by the Board'sdecision,15 are as follows:Upon the undisputed facts set forth above, I find that the Union is the majorityrepresentative of the Company's employees in a unit appropriate for collectivebargaining.Furthermore, from all the evidence it is clear that in the cardcheck conducted by Father Pratt, the Union demonstrated its majority statusto the satisfaction of Father Pratt and of Kellogg, the representative of theCompany. It is not disputed that in approximately three meetings, Kelloggrecognized and bargained with the representative of the Union as to the termsof a labor agreement. It is likewise undisputed that no question as to themajority status of the Union was raised until the interposition of Weston,counsel for the Company, in these events on August 8. It is a peculiar circum-stance that though Weston, in the Company's answer, alleges a good-faith doubtof the Union's majority in his letter of August 8 to the Union, he made nomention of such a doubt. In that letter, his position was that the Company"Counsel's statement must be regarded as hyperbolic:such cases,while unusual, arefar from unknown.TheLaystromcase, which fits counsel's highly restrictive standards,was published April 11, 1965, well before the hearing herein. Similarly "pure" cases-inwhich no accompanying unfair labor practice was even alleged in the complaint-includeNeil R. Cullen, et al,d/b/a Cullen-Thompson Motor Company,94 NLRB 1252,enfd. 201 F.2d 369(C.A. 10) ;Air Filter Sales & Service of Denver, Inc,142 NLRB384, andKellogg's, Inc., d/b/a Kellogg Mills,147 NLRB 342, enfd 347 F. 2d 219 (CA. 9).Moreover, inFred Snow, et al., d/b/aSnow &Sons,134 NLRB 709, enfd 308 F. 2d 687(C.A. 9), cited in Respondent's brief, and several other cases,the additional unfair laborpractices charged were found not to have been committed.14 InBriggs IGA Foodliner,146 NLRB 443,after demand for recognition had beenmade, based upon cards,the employer questioned the employees concerning them.Asappears at page 444,The record shows that some of the employees questioned acknowledged the fact thatthey had signed cards the previous evening, but volunteered the information that theirsignatures were procured by threats made by Gunn and Sergeant [the union officials]that those who refused to sign could be discharged,and by their representation thatthe cards meant nothing until there was an election.InCameo Lingerie,Inc.,148 NLRB 535, 545, there was evidence that cards in possessionof the union were dated by employees of the union without regard to actual dates ofsignature.Moreover,as both the Trial Examiner and the Board pointed out,the plantsuperintendent-... credibly testified that numerous employees told him . . . that they did notwish to be represented by the Union though they had signed[cards].InNeuman Transit Co.,Inc.,138 NLRB 659, a demand for recognition,made on behalfof "transport tank drivers"at all of the employer's terminals,was followed by a strike.The employer was found to have entertained a good-faith doubt concerning the union'sstatus on the basis of 2 factors:that it had no classification of employees termed "trans-port tank drivers," so that it could not determine which employees were sought to berepresented,and that,during the strike, 30 of its employees worked and only ] 6 did not.15Enfd. 347 F. 2d 219 (C.A. 9). 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not recognize the Union as the representative of the Company's employ-ees until it had received certification after an election.That position is nottenable.On the basis of these findings, the Trial Examiner, citing and quoting fromSnow &Sons,134 NLRB 709,16 held that the respondent had violatedSection 8(a) (5) and(1) of the Act and recommended a bargaining order.17The record in this case shows, beyond doubt, that the Union was designated ascollective-bargaining representative by a majority of Respondent's employees in anappropriate unit; that the Union requested Respondent to bargain with it as therepresentative of those employees, and that Respondent, without having a good-faithdoubt concerning the representative status of the Union, has refused tobargain with it. It follows therefrom, and I find, that, under applicable Board deci-sions,Respondent herein has violated Section 8(a)(5) and (1) as alleged in thecomplaint.Respondent's argument for a change in these decisions, based uponthe absence of other unfair labor practices and upon its contentions concerning the"unreliability" of authorization cards, may be addressed to the Board.As a TrialExaminer of the Board, I am required to follow its existing rules of decision.18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, havea close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in an unfair labor practice violativeof Section 8(a)(5) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Jem Mfg.,Inc., is anemployerengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.SheetMetalWorkers' International Association, Local 270, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.All of the said employer's production and maintenance employees employed atitsTulsa,Oklahoma, plant exclusive of office clerical employees, guards, and allsupervisors as defined in the Act constitute, and at all material times herein haveconstituted, a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4The, said labor organization was, on March 1, 1965, and at all timessince hasbeen and is the exclusive representative of all the employees in the aforesaid unitfor the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.5.By failing and refusing to bargain collectively with the said labor organizationas the exclusive representative of the employees in the aforesaid unit, the saidemployer since March 1, 1965, has engaged in, and is engaging in an unfair laborpractice within the meaning of Section 8(a) (5) of the Act.11Enfd. 308 F 2d 087 (C.A. 9).17N.L.R B. v. Flomatic Corp.,347 F 2d 74, 79 (C.A. 2), in which the court declined toenforce the Board's bargaining order (147 NLRB 1304), is inapposite in this connection.In that case no violation of Section 8(a)(5) had been found by the Board because therehad been no effective recognition demand by the union.The distinction between that caseand one like this was made clear by the court in the following words:..where as in § 8(a) (5), an employer has refused to bargain,under circumstancesinwhich he was under a duty to do so because the union enjoyed the status of ex-clusive bargaining agent, the remedy [a bargaining order] may be thought uniquelyappropriate.18Lenz Company,153 NLRB 1399. JEM MFG., INC.6536By failing and refusing to bargain as aforesaid, the said employer has inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedthem by Section 7 of the Act, and has engaged in and is engaging in an unfairlabor practice within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,it is recommended that Respondent,Jem Mfg.,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelywith Sheet Metal Workers' InternationalAssociation,Local 270, AFL-CIO,as the exclusive bargaining representative of itsemployees in a bargaining unit consisting of all of the production and maintenanceemployees employed at its Tulsa, Oklahoma,plant, exclusive of office clericalemployees,guards, and all supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining,or coercing employ-ees in the exercise of rights guaranteed them by Section7 of the Act.2.Take thefollowing affirmative action which is necessary to effectuate thepolicies ofthe Act:(a)Upon request, bargain collectively with Sheet MetalWorkers'InternationalAssociation, Local 270, AFL-CIO, as theexclusive representative of the employeesin the bargaining unit described above, with respect to their rates of pay, wages,hours of employment,and other conditions of employment and, if an agreementis reached,embody it in a signed contract.(b) Post in conspicuous places at its plant and place of business in Tulsa, Okla-homa, including all places where notices to employees are customarily posted,copiesof the attached notice marked"Appendix."19Copies of said notice,to be furnishedby theRegional Director for Region 16 of the NationalLaborRelations Board,shall, after being signed by a duly authorized representative,be postedby itimmedi-ately upon receipt thereof,and maintained by it for 60 consecutive days thereafterin such conspicuous places.Reasonable steps shall be taken by it to insure thatsaid notices are not altered,defaced,or covered by any other material.(c)Notify thesaid Regional Director, in writing,within 20 days from the receiptof this Decision,what steps the said Company has taken to comply therewith.2011 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the additional event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."In the event that this Recommended Order is adopted by the Board, paragraph 2(c)thereof shall be modified to read. "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply therewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that.WE WILL, upon request, bargain collectively with Sheet Metal Workers' Inter-national Association, Local 270, AFL-CIO, as the exclusive representative ofall our production and maintenance employees at our Tulsa, Oklahoma, plant,exclusive of office clerical employees, guards, and all supervisors as defined intheAct, with respect to rates of pay, wages, hours of employment, or otherconditions of employment and, if an agreement is reached, embody it in asigned contract. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT, in anylike or related manner, interferewith,restrain, orcoerce employees in the exercise of rights guaranteed in Section7 of the Act.JEM MFG., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building,,Texas, TelephoneNo. 335-2145.Pueblo Supermarkets,Inc.,and Pueblo Supermarkets of St.Thomas, Inc.andVirgin Islands Labor Union,SIU, AFL-CIO.Case No. 24-CA-,052. January 6,1966DECISION AND ORDEROn October 7, 1965, Trial Examiner Herbert Silberman issuedhis Decision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices- and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial:Examiner'sDecision.Thereafterthe Respondents filed exceptionsto the Trial Examiner's Decision -and a'supporting brief.'Relations Act,.-.as amended, the National Labor Relations Board hasdelegated its-powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins]'. ' . ,The Board has reviewed the 'rulings of the Trial* Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. 'The Board has considered the. TrialExaminer'sDecision, the exceptions and brief in support thereof, andthe entire record in this-case, and hereby adopts the findings, conclu-sions,) and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]"We agree with the Trial Examiner that Respondents' rule pertaining to solicitationand distribution is unlawful.However, we need not adopt his views or opinions of thecase as setforth in footnote 5 of his Decision.In the absence of exceptions, we adopt, proformathe Trial Examiner's finding that anyconduct on the part of Respondents' employee Gibert alleged to have been unlawful maynot be attributed to Respondents and therefore is not a violation of Section 8(a)(1).TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon a charge and an amended charge filed respectively on February 2 andMarch25, 1965, a complaint,dated March 26, 1965, was duly issued alleging that156 NLRB No. 65.